                                                                   FILE
                                                                      NOV 1 2 Z..
                 IN THE UNITED STATES DISTRICT COURT               Clerk. U.S District(,
                                                                     District Of Monta··.
                     FOR THE DISTRICT OF MONTANA                           MiSSOUli\

                          MISSOULA DIVISION




 UNITED STATES OF AMERICA,
                                                  CR 18-54-M-DLC
                      Plaintiff,

        vs.                                       ORDER

 BRUCE BOONE WANN,

                      Defendants.




      Before the Court is Defendant Bruce Wann' s Unopposed Motion to File

Document under Seal. (Doc. 20.)

      IT IS ORDERED that the motion (Doc. 16) is GRANTED. The Plea

Agreement shall be filed under seal.

      DATED this ('.; -kaday of November, 2018.




                                          Dana L. Christensen, Chief Judge
                                          United States District Court
